Exhibit 10.4

EXECUTION VERSION

Patent Security Agreement

Patent Security Agreement, dated as of December 9, 2009, by AOL INC., AOL
ADVERTISING INC., BEBO, INC., ICQ LLC, GOING, INC., LIGHTNINGCAST LLC, MAPQUEST,
INC., NETSCAPE COMMUNICATIONS CORPORATION, QUIGO TECHNOLOGIES LLC, SPHERE
SOURCE, INC., TACODA LLC, TRUVEO, INC., YEDDA, INC. (each individually, a
“Pledgor”, and, collectively, the “Pledgors”), in favor of BANK OF AMERICA,
N.A., in its capacity as collateral agent pursuant to the Credit Agreement (in
such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:

(a) U.S. Patents of such Pledgor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. This Patent Security Agreement has been executed
and delivered by the Pledgor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office. The security
interest granted pursuant to this Patent Security Agreement is granted in
conjunction with the security interest granted to the Collateral Agent pursuant
to the Security Agreement and Pledgors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Patents made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control unless the
Collateral Agent shall otherwise determine.



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours,

 

AOL INC.

By:   /s/ Arthur Minson Name:   Arthur Minson Title:   Executive Vice President
and Chief Financial Officer

AOL ADVERTISING INC.

BEBO, INC.

ICQ LLC

GOING, INC.

LIGHTNINGCAST LLC

MAPQUEST, INC.

NETSCAPE COMMUNICATIONS CORPORATION

QUIGO TECHNOLOGIES LLC

SPHERE SOURCE, INC.

TACODA LLC

TRUVEO, INC.

YEDDA, INC.

By:   /s/ Arthur Minson Name:   Arthur Minson Title:   Treasurer

 

-3-



--------------------------------------------------------------------------------

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Collateral Agent

By:   /s/ Antonikia Thomas   Name: Antonikia Thomas   Title:   Assistant Vice
President

 

-4-



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

*AMERICA ONLINE, INC. changed its name to AOL LLC on April 3, 2006. These
patents of AOL LLC were transferred to AOL Inc. pursuant to the Separation and
Distribution Agreement between AOL Inc. and Time Warner Inc., dated as of
November 16, 2009, and the Assignment and Assumption Agreement by and among AOL
Inc., AOL LLC and Time Warner Inc., dated as of December 4, 2009.

*PLATFORM-A, INC. changed its name to AOL ADVERTISING INC. on October 1, 2009.

Patent Registrations:

See attached.

Patent Applications:

See attached.